Citation Nr: 1124317	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-31 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether the termination of apportionment was proper.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1986 and from August 1986 to July 1990.  The appellant is the Veteran's ex-wife.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision rendered by the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO terminated an apportionment of the Veteran's disability compensation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that due process concerns must be addressed prior to issuing a decision on the merits.  

By way of history, in August 2007, the appellant sought apportionment of the Veteran's VA disability compensation benefits on behalf of herself and their minor child.  She indicated that the Veteran was currently provided support to the minor child.  In a December 2007 decision, the RO determined that the Veteran provided support to his minor child and granted a $400.00 a month apportionment of his disability benefits in favor of the appellant.  The apportionment was characterized by the RO as a "special apportionment."  

In September 2009, the appellant provided VA a copy of a decree of divorce from the Veteran.  Thereafter, in the September 2009 decision on appeal, the RO terminated apportionment of the Veteran's disability compensation benefits.  

The appellant contends that the apportionment should be reinstated in order to provide for the minor child.  

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50.  

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii). It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.  

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  

Significantly, a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010); see also 38 C.F.R. §§ 20.500-20.504 (2010).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case.  38 C.F.R. § 19.101.  When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102. 

In this appeal, VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21- 1MR, Part III, Subpart vi, Chapter 6.  VA has not provided the Veteran with a copy of the Statement of the Case or of the appellant's Substantive Appeal.  Such should be remedied on remand.

In addition, in a May 2010 statement, the Veteran appears to consent to providing apportionment of his disability compensation to benefit his minor child.  The RO has not sought clarification of this statement.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  Furnish the Veteran with a copy of the Statement of the Case and a copy of appellant's Substantive Appeal.  

2.  Seek clarification from the Veteran as to the statement filed in May 2010 as to whether he consents to an apportionment of his VA disability compensation benefits.  

3.  Thereafter, if any additional evidence has been presented, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on her part.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


